              Case 2:21-cv-00519-RSL Document 16 Filed 05/13/21 Page 1 of 1




 1                                                THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     NINTENDO OF AMERICA INC.,                   )   No. CV21-519-RSL
 8                                               )
                     Plaintiff,                  )
 9                                               )   ORDER GRANTING UNOPPOSED
               v.                                )   MOTION TO EXTEND TIME TO
10                                               )   ANSWER
     GARY BOWSER,                                )
11                                               )
                     Defendant.                  )
12                                               )
13
14          THE COURT has considered the unopposed motion to extend the time for

15   Mr. Bowser to answer the complaint to June 11, 2021.

16          IT IS NOW ORDERED that an answer to the complaint is due by June 11, 2021.

17          DONE this 13th day of May 2021.
                                       021.

18
19                                              __________________________________
                                                ROBERT S. LASNIK
20                                              UNITED STATES DISTRICT JUDGE
21   Presented by:

22   s/ Michael Filipovic
     Federal Public Defender
23   Attorney for Gary Bowser (on a limited basis)
24
25
26

                                                              FEDERAL PUBLIC DEFENDER
       ORDER TO EXTEND TIME TO ANSWER                            1601 Fifth Avenue, Suite 700
       (Nintendo v. Bowser, CV21-519-RSL) - 1                      Seattle, Washington 98101
                                                                              (206) 553-1100
